DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (US 20070176048).

Regarding claim 1, Huber teaches an aircraft cargo floor architecture, comprising:
a plurality of aircraft keel frames (#30 and #11); and 

the one or more longitudinal rails designed to provide structural support for an aircraft cargo floor (floor: 21, 22; [0053] “so as to produce a rigid structure”).

Regarding claim 2, Huber teaches the cargo floor architecture of claim 1, wherein the one or more longitudinal rails include at least one inner longitudinal rail, a first outer longitudinal rail positioned on a first side of the at least one inner longitudinal rail and a second outer longitudinal rail positioned on a second side of the at least one inner longitudinal rail (See instances of #23 in Fig. 5). 

Regarding claim 4, Huber teaches the cargo floor architecture of claim 1, wherein the keel frames are variable depth frames (#30 attached to #11 in Fig. 2 shows a variable depth).

Regarding claim 7, Huber teaches the cargo floor architecture of claim 1, further comprising a plurality of roller trays (#21) attached directly to the longitudinal rails ([0053]: “preferably screwed or riveted to the profile elements 23”). 

Regarding claim 8, Huber teaches the cargo floor architecture of claim 7, further comprising side guides (#34; [0054]: “34, to which are attached other guide elements”) attached to the keel frames ([0054]).  

Regarding claim 9, Huber teaches the cargo floor architecture of claim 1, further comprising bulk cargo floor panels (#22) attached to the longitudinal rails ([0053]: “preferably screwed or riveted to the profile elements 23”).


Regarding claim 12, Huber teaches an aircraft cargo floor architecture system, comprising: 
a plurality of aircraft keel frames (#30 and #11); and
one or more longitudinal rails (#23) disposed above (see Fig. 4), and attached directly to the aircraft keel frames (see Fig. 3 and 4), 
wherein the one or more longitudinal rails are designed to provide structural support for both a bulk cargo floor (#22) and a containerized cargo floor (#21; [0053] “so as to produce a rigid structure”). 

Regarding claim 13, Huber teaches the cargo floor architecture system of claim 12, further comprising at least one component chosen from bulk cargo floor panels (#22) and roller trays (#21).

Regarding claim 14, Huber teaches the cargo floor architecture system of claim 12, wherein the one or more longitudinal rails include at least one inner longitudinal rail, a first outer longitudinal rail positioned on a first side of the at least one inner longitudinal rail and a second outer longitudinal rail positioned on a second side of the at least one inner longitudinal rail (See instances of #23 in Fig. 5). 

Regarding claim 16, Huber teaches the cargo floor architecture system of claim 12, wherein the keel frames are variable depth frames (#30 attached to #11 in Fig. 2 shows a variable depth). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 20070176048) as applied to claim 1 above, and further in view of Creighton (US 7004080).

Regarding claim 5, Huber teaches the cargo architecture of claim 1. Huber does not appear to teach a thermal isolator between longitudinal rails and other components. Creighton teaches a thermal isolator (#248) positioned between the one or more longitudinal rails (#230) and components in cargo floor systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huber with the thermal isolators of Creighton between the one or more longitudinal rails and the keel frames. Doing so would provide control over heat transfer between the cargo floor components to maintain heat requirements of the cargo (column 2, lines 54-61). 

Regarding claim 6, Huber teaches the cargo floor architecture of claim 5. Huber does not appear to teach a thermal isolator. Creighton teaches wherein the thermal isolator (#248) provides thermal protection by providing separation between the longitudinal rails and the aircraft keel frames (Fig. 4, physically distancing the components). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 20070176048) as applied to claim 1 above, and further in view of Benthien (US 8424803).

Regarding claim 10, Huber teaches the cargo floor architecture of claim 9. Huber does not appear to specifically disclose tie-down receptacles. Benthien teaches bulk cargo tie-down receptacles .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 20070176048) as applied to claim 1 above, and further in view of Miller (US 5090639).

Regarding claim 11, Huber teaches the cargo floor architecture of claim 1. Huber appears to be silent to the load rating of the longitudinal rails. Miller teaches longitudinal rails (#112) designed with maximum load ratings (column 10, lines 52-55). It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a rating between 30 and 120 pounds/inch for the longitudinal rails of Huber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The use of this range of values rating for the longitudinal rails would make the floor structure capable of handling the expected cargo load.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647